t c no united_states tax_court intermet corporation subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date in 209_f3d_901 6th cir revg and remanding 111_tc_294 the court_of_appeals remanded this case to the court to determine whether amounts that p paid to satisfy its state tax_liabilities and interest on federal and state tax_liabilities qualify as specified liability losses within the meaning of sec_172 f b i r c held p’s state tax_liabilities and interest on federal and state tax_liabilities qualify as specified liability losses within the meaning of sec_172 f b i r c this opinion supplements intermet corp subs v commissioner 7t c revd and remanded 209_f3d_901 6th cir -- - bric r fox dirk j j suringa hamish p m hume and clifton b cates for petitioner wilton a baker alfred c bishop jr steven j hankin and teri a culberton for respondent supplemental opinion wells chief_judge this case is before the court on remand from the court_of_appeals for the sixth circuit in 209_f3d_901 6th cir revg and remanding 111_tc_294 in intermet corp subs v commissioner supra the court_of_appeals held that intermet corporation and its subsidiaries hereinafter petitioner is eligible to carry back for years pursuant to sec_172 b c certain expenses ie state tax_liabilities and interest on federal and state tax_liabilities provided that those expenses qualify as specified liability losses within the meaning of sec_172 the issue presented on this remand for further proceedings consistent with the court of appeals’ opinion is whether the expenses so qualify as specified liability losses unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure background this case was submitted to the court on the basis of fully - - stipulated facts and certain stipulated exhibits our findings_of_fact in this case are set forth in full in 111_tc_294 revd and remanded 209_f3d_901 6th cir for convenience we only restate the findings_of_fact that are material to the issue presented petitioner is the common parent of an affiliated_group_of_corporations that manufacture precision iron castings for automotive and industrial equipment producers petitioner filed consolidated federal_income_tax returns for calendar years through during those years petitioner’s members used the accrual_method of accounting for both financial_accounting and federal_income_tax purposes during the years through lynchburg foundry co lynchburg was a member of the consolidated_group petitioner reported a consolidated_net_operating_loss cnol in the amount of dollar_figure on its federal_income_tax return in date petitioner filed form 1120x amended u s_corporation income_tax return for claiming a carryback of dollar_figure to for specified liability losses_incurred by its members during petitioner’s cnol exceeded the sum of its claimed specified liability losses respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in its consolidated federal_income_tax return for based upon the disallowance of a q4e- substantial portion of the specified liability losses that petitioner claimed in its tax_return petitioner subsequently conceded a portion of the disallowed specified liability losses leaving for decision the status of dollar_figure in purported specified liability losses_incurred by lynchburg during the specified liability losses remaining in dispute consist of the following items disallowed specified liability losses amount state tax deficiencies dollar_figure interest on state tax deficiencies dollar_figure interest on federal_income_tax deficiency dollar_figure the state of michigan imposes a single business tax on every person with business income in the state mich comp laws ann dollar_figure to 23b west during lynchburg paid the aforementioned state taxes and interest to the state of michigan following an audit of its and michigan single business tax returns during lynchburg paid the aforementioned interest to the internal_revenue_service the irs following an audit of petitioner’s consolidated federal_income_tax return for and in accordance with an agreed adjustment to lynchburg’s separate_taxable_income for that year in lynchburg properly deducted the additional state taxes and federal and state interest described above under chapter of the internal_revenue_code - - discussion sec_172 allows a net_operating_loss_deduction for the aggregate of net_operating_loss carrybacks and carryovers to the taxable_year the term net_operating_loss nol is defined in sec_172 to mean the excess of deductions allowed by chapter over gross_income sec_172 prescribes the periods for nol carrybacks and carryovers sec_172 b a generally provides that the period for an nol_carryback i sec_3 years and that the period for an nol_carryover i sec_15 years ’ sec_172 c provides a special rule that extends the carryback period from years to years for specified liability losses the term specified_liability_loss is defined in sec_172 which provides in pertinent part sec_172 rules relating to specified_liability_loss --- for purposes of this section--- in general --the term specified_liability_loss means the sum of the following amounts to the extent taken into account in computing the net_operating_loss for the taxable_year ‘befective for taxable years beginning after date the carryback period for an nol i sec_2 years and the carryforward period is years taxpayer_relief_act_of_1997 publaw_105_34 111_stat_950 the omnibus budget reconciliation act of obra publaw_101_508 sec b stat combined former sec_172 relating to product_liability losses and k relating to deferred statutory or tort liability losses redesignating them sec_172 the provision is effective for net operating losses for taxable years beginning after date obra sec c stat a any amount allowable as a deduction under sec_162 or sec_165 which is attributable to-- product_liability or expenses_incurred in the investigation or settlement of or opposition to claims against the taxpayer on account of product_liability b any amount not described in subparagraph a allowable as a deduction under this chapter with respect to a liability which arises under a federal or state law or out of any tort of the taxpayer if-- in the case of a liability arising out of a federal or state law the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year or in the case of a liability arising out of a tort such liability arises out of a series of actions or failures to act over an extended period of time a substantial portion of which occurs at least years before the beginning of the taxable_year a liability shall not be taken into account under subparagraph b unless the taxpayer used an accrual_method of accounting throughout the period or periods during which the acts or failures to act giving rise to such liability occurred limitation --the amount of the specified_liability_loss for any taxable_year shall not exceed the amount of the net_operating_loss for such taxable_year in sum a taxpayer is entitled to the 10-year carryback for specified liability losses under sec_172 f b if the specified_liability_loss is taken into account in computing - the taxpayer’s net_operating_loss for the taxable_year the expense generating the specified_liability_loss is deductible under chapter of the internal_revenue_code the liability arose under a federal or state law the act or failure to act which gave rise to the liability occurred at least years before the taxable_year at issue the taxpayer used the accrual_method of accounting throughout the period in which the acts or failures to act giving rise to the liabilities occurred and the specified_liability_loss does not exceed the taxpayer’s net_operating_loss for the year see 107_tc_177 affd 171_f3d_655 9th cir petitioner contends that it properly carried back to the state taxes and interest on federal and state taxes that lynchburg paid during petitioner argues that the state in the omnibus consolidated and emergency supplemental appropriations act for ocesaa publaw_105_277 sec a 112_stat_2681 congress amended the definition of a specified_liability_loss under sec_172 f b to limit it to a liability under a federal or state law requiring the reclamation of land the decommissioning of a nuclear power plant the dismantlement of a drilling platform the remediation of environmental contamination or a payment under any workers compensation act the above- described amendment was made effective with respect to net operating losses arising in taxable years ending after date ocesaa sec b stat the legislative_history underlying the provision states no inference regarding the interpretation of the specified_liability_loss carryback rules under present law is intended h conf rept pincite notwithstanding the 10-year carryback period provided in continued - - taxes and interest on federal and state taxes constitute specified liability losses within the meaning of sec_172 f b because the liabilities arose out of state and federal_law the acts or failures to act giving rise to the liabilities occurred during the years and 1988--more than years before and all its members used the accrual_method of accounting throughout the period during which the acts or failures to act giving rise to the liabilities occurred respondent maintains that the disputed taxes and interest do not constitute specified liability losses on the ground that sec_172 b was intended only to apply to a narrow class of liabilities such as tort and product_liability expenses to which the taxes and interest in question do not belong respondent further contends that assuming arguendo that the disputed federal and state interest payments constitute specified liability losses in the first instance a portion of those interest payments do not qualify for carryback under sec_172 f b because they were not incurred at least years prior to the beginning of the taxable_year specifically respondent contends that all interest that accrued continued sec_172 b c specified liability losses may not be carried back to any taxable_year beginning before date obra sec b b stat - q - within years of date does not satisfy the definition of a specified_liability_loss in sealy corp v commissioner supra the taxpayer incurred certain costs during the period through including dollar_figure paid to an accounting firm to comply with reporting filing and disclosure requirements imposed by the securities and exchange act of ch 48_stat_881 currently codified pincite u s c secs dollar_figure paid to an accounting firm to examine and prepare financial statements regarding its employee benefit plans as required under the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 and dollar_figure paid for accounting and legal services relating to an irs audit of its tax_return the taxpayer considered the costs to be specified liability losses and filed an amended tax_return for on which it claimed the costs as a loss carryback pursuant to sec_172 b c the commissioner issued a notice_of_deficiency to the taxpayer disallowing the loss carryback in sealy we sustained the commissioner’s determination that the disputed costs did not constitute specified liability losses within the meaning of sec_172 b because the disputed costs were not incurred with respect to a liability which arises under a federal or state law as expressly mandated by section -- - b in rejecting the taxpayer’s contention that its accounting and legal fees arose under federal_law we stated it is true that the act erisa and the internal_revenue_code require petitioners to file financial reports and disclosure statements maintain and provide books_and_records and cooperate with irs audits however those provisions do not establish petitioners’ liability to pay the amounts at issue petitioners’ liability to pay those amounts did not arise until petitioners contracted for and received the services petitioners’ choice of the means of compliance and not the regulatory provisions determined the nature and amount of their costs if on the other hand petitioners had failed to comply with the auditing and reporting requirements or had not obtained the particular services in issue here their liability would have been in amounts not measured by the value of services thus petitioners’ liability did not arise under federal_law sealy corp v commissioner t c pincite our holding in sealy corp v commissioner supra was affirmed by the court_of_appeals for the ninth circuit on the ground that the disputed expenses did not constitute a liability arising out of a federal or state law the court stated in pertinent part it is therefore not simply an expense incurred with respect to an obligation under federal_law but an act giving rise to the liability that qualifies as a specified liability under the statute the act giving rise to each of the liabilities in question was the contractual act by which sealy engaged lawyers or accountants in each of these instances the act did not occur at least three years before the beginning of the taxable_year sealy’s argument essentially is that the act giving rise to the liability is the first event ina chain of causes which gives rise to the liability the argument leads to a reductio ad absurdum the organization of the company gave rise to an obligation to comply with all pertinent state and federal laws and thereby gave rise to the liabilities incurred in complying with these laws according to this logic every corporation would have a specified liability carryback for all costs the corporation incurred to comply with relevant laws congress did not create such a windfall sealy corp v commissioner f 3d pincite in 113_fsupp2d_790 d md affd without published opinion f 3d 4th cir the guestion whether interest payments on federal_income_tax deficiencies constitute specified liability losses within the meaning of sec_172 was resolved in favor of the taxpayer who reported a cnol for in part the cnol consisted of approximately dollar_figure million representing interest_paid on tax deficiencies for the taxable years and and approximately dollar_figure million in payments made on workers’ compensation claims for injuries sustained before the taxpayer argued that both categories of payments constituted specified liability losses that qualified for carryback to the taxable years and in holding for the taxpayer the district_court cited the plain language of sec_172 b stating the statutory language clearly poses two restrictions upon application of the deduction in this case first the claimed deduction must be a liability that arises out of federal or state law both of plaintiff’s losses meet this requirement the liability for federal_income_tax deficiency_interest arises out of u s c sec_6601 under a rate established by dollar_figure the liability for workers’ compensation payments arises out of various state laws second the claims must arise out of acts or failures to act more than three years earlier in the case of the workers’ compensation claims the liability arose from injuries more than three years before the tax_return the federal_income_tax deficiency_interest stems from the acts of filing tax returns in and host marriott corp v united_states f_supp 2d pincite fn ref omitted the district_court disagreed with the commissioner’s arguments that the taxpayer’s liability for interest on its federal tax deficiencies arose in when it signed a settlement agreement for the taxable years and or on a daily basis as it failed to pay the taxes in dispute id pincite n the court_of_appeals for the fourth circuit affirmed the district court’s holding by way of unpublished opinion we hold that the state tax deficiencies and interest on federal and state tax deficiencies in issue in the instant case constitute specified liability losses within the meaning of sec_172 unlike the legal and accounting costs that we considered in 107_tc_177 petitioner’s liability for state taxes and interest thereon arose under the laws of the state of michigan and petitioner’s liability for interest on its federal_income_tax deficiencies arose under federal law--the internal_revenue_code state and federal_law expressly impose the liabilities for tax and interest at issue in this case in sum we conclude that the expenses in question fit within the plain language of sec_172 b under the circumstances we are not persuaded by respondent’s arguments that we should narrowly construe the provision to exclude those expenses or that respondent’s interpretation of sec_172 b is compelled by the legislative_history of the provision additionally we reject respondent’s argument that all interest federal and state that accrued within years of date should be excluded from the computation of petitioner’s specified liability losses respondent relies on sec_172 f b which provides that to qualify as a specified_liability_loss the act or failure to act giving rise to such liability must occur at least years before the beginning of the taxable_year respondent contends that the act giving rise to interest on a tax_deficiency arises daily as the taxpayer fails to pay the underlying tax we hold that the act giving rise to petitioner’s liability for interest on its federal and state tax deficiencies was the act of filing erroneous tax returns and as a consequence failing to pay the correct amount of tax on or before the last date prescribed for payment see host marriott corp v united_states supra simply put respondent’s position confuses the method of computing interest under sec_6621 under which additional interest accrues each day that a tax_liability remains unpaid with the act giving rise to the liability for interest ie failure to pay the tax on or before the prescribed date to reflect the foregoing decision will be entered pursuant to rule
